70 F.3d 1278
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.FOUNDATION FOR THE CONSERVATION OF NATURE, INTERNATIONAL, Petitioner,v.FEDERAL AVIATION ADMINISTRATION, Respondent.
No. 94-70402.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1995.*Decided Nov. 21, 1995.

Before:  WRIGHT, FERNANDEZ and KLEINFELD, Circuit Judges.


1
ORDER**


2
Foundation for the Conservation of Nature, International (FCNI) appeals the Federal Aviation Administration's (FAA) denial of its airplane registration.  We must affirm the decision unless FCNI can demonstrate that the denial was arbitrary and capricious.  See Baltimore Gas and Electric v. NRDC, 462 U.S. 87, 105 (1983).  FCNI has failed to meet this burden.


3
If an applicant did not purchase its airplane from the last registered owner, then it must submit satisfactory documentation of conveyances through each previous owner to the applicant.  14 C.F.R. Sec. 47.35(a)(2).  FCNI purchased the airplane from an unregistered owner and failed to provide proper documentation.  The transfer between the last registered owner and the organization that sold the plane to FCNI is disputed.


4
There is a rational connection between the FAA's fact finding and its decision to deny registration.  The FAA did not act arbitrarily or capriciously.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3